Citation Nr: 0608097	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  04-29 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1967 to July 1970 and again from January 1975 to June 
1982.  This case is before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
PTSD.


FINDING OF FACT

On March 6, 2006, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant, through her authorized representative, requesting 
a withdrawal of the issue addressed in this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met with regard to the issue stated 
above.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The appellant, 
through her authorized representative, has withdrawn this 
appeal with regard to the issue stated above and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal, addressing issue involving service connection for 
PTSD, is dismissed.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


